Per Curiam :
There were filed with the bureau of elections the minutes ofzthe convention which recited that the temporary and permanent chairman had then taken the oath of office and annexed to that was an oath of the temporary chairman and an oath of the permanent chairman, both of them sworn to on the 8th day of October, 1910, which are regular and comply with the statute. (See Election Law [Consol. Laws, chap. 17; Laws of 1909, chap. 22], § 67.) Upon the face of these papers, it appears, therefore, that the oaths were taken on the day, at any rate, on which the convention first met and was called to order. It also appeared on the minutes that at the second session of the convention, held on the thirteenth day of October, the nomination was made.
We think, in view of these facts, that the court below was justified in accepting the official certificate of the officer before whom the oath was taken as a compliance with the statute. What was said in Matter of Byrne (128 App. Div. 334) referred solely to a case in which neither temporary nor permanent chairman took any oath at all until after the nomination was made and the convention *404adjourned, and what was said therein must be confined to the facts of that case.
The order appealed from must, therefore, be affirmed.
Present — Ingraham, P. J., Laughlin, Clarke, Scott and .Miller, JJ.
Order affirmed.